Citation Nr: 1644013	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-26 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for flat feet to include as secondary to hepatitis C.

2.  Entitlement to service connection for vasculitis  to include as secondary to hepatitis C.

3.  Entitlement to service connection for diabetes to include as secondary to hepatitis C.

4.  Entitlement to service connection for an acquired psychiatric disorder to include as secondary to hepatitis C.

5.  Entitlement to service connection for a right leg disorder to include as secondary to hepatitis C.

6.  Entitlement to service connection for a bilateral ankle disorder to include as secondary to hepatitis C.

7.  Entitlement to service connection for a bilateral toe disorder as secondary to hepatitis C.

8.  Entitlement to service connection for a thyroid condition as secondary to hepatitis C.

9.  Entitlement to service connection for epilepsy as secondary to hepatitis C.

10.  Entitlement to a compensable rating for hepatitis C from July 24, 2003 to December 31, 2005.

11.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael Varon, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York made in January 2005 and in October 2010.
 
The issues of entitlement to service connection for vasculitis, diabetes, an acquired psychiatric disorder, a right leg disorder, a bilateral ankle disorder, a bilateral toe disorder, a thyroid condition, and epilepsy as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran expressed his desire to withdraw the issue of entitlement to service connection for flat feet at a personal hearing held before the Board on November 6, 2014.

2.  The Veteran's hepatitis C manifested intermittent fatigue, malaise, and anorexia from July 24, 2003 to December 31, 2005, but his hepatitis C did not manifest daily fatigue, malaise, and anorexia, incapacitating episodes, or near-constant debilitating symptoms during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for flat feet have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a disability rating of 10 percent for hepatitis C have been met from July 24, 2003 to December 31, 2005, but the criteria for a compensable rating since December 31, 2005 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, testified at two personal hearings before the Board, and transcripts of the hearings are of record.

The Veteran was not provided a VA examination during the period for which the Veteran is seeking a compensable disability.  Nevertheless, remanding this matter for a VA examination would be futile, because an examiner would not be able to provide additional information regarding the severity of the Veteran's hepatitis C between 2003 and 2005.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.




Flat Feet

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issue of entitlement to service connection for flat feet and, hence in regard to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.

Hepatitis C

At issue is whether the Veteran is entitled to a compensable disability rating for hepatitis C.  The Veteran was originally diagnosed with hepatitis C in the 1990s.  The Veteran underwent a course of treatment, and his symptoms abated.  The Veteran's symptoms reemerged during a period of time between 2003 and 2005 before once again abating.  This period of time is what is at issue in this appeal.  The weight of the evidence indicates that the Veteran is entitled to a disability rating of 10 percent from July 24, 2003 (the date his claim was received) to December 31, 2005, but that a compensable rating is not warranted after December 31, 2005 as the Veteran's hepatitis C symptomatology has thankfully abated.

The Veteran first filed for service connection for hepatitis C in July 2003, and, in October 2010, the RO granted service connection and assigned a noncompensable disability rating effective the date the claim was received.  The Veteran appealed.  At a personal hearing before the Board, the Veteran's representative narrowed the scope of the Veteran's appeal; conceding that the Veteran was asymptomatic after 2005.  See November 2014 Transcript, pp. 5-7.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's hepatitis C is evaluated pursuant to Diagnostic Code 7354.  Under Diagnostic Code 7354, a noncompensable rating is assigned when the disability is nonsymptomatic, and a disability rating of 10 percent is assigned when the disability manifests in intermittent fatigue, malaise, and anorexia; or incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 month period.  38 C.F.R. § 4.114, Diagnostic Code 7354.

A disability rating of 20 percent is assigned when the disability manifests in daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 month period, and a disability rating of 40 percent is assigned when the disability manifests in daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 month period.  Id.

A disability rating of 60 percent is assigned when the disability manifests in daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes having a total duration of at least six weeks during the past 12 month period but not occurring constantly, and a total disability rating is assigned when the disability manifests in near-constant debilitating symptoms.  Id.  

The rating criteria indicate that incapacitating episodes manifest with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  Id.  Additionally, incapacitating episodes are periods of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354 at Note (2).

Additionally, malaise is not defined in the rating criteria.  Therefore, the Board will use the common definition of the term.  Malaise is defined as "a vague feeling of depression or illness."  See Webster's II New College Dictionary (3rd. ed. 2005).

The Veteran underwent a liver biopsy in July 2003.  The findings were consistent with chronic hepatitis grade one out of a possible four grades and stage two fibrosis out of a possible four stages.  Additionally, no stainable iron was found to be present.

The Veteran underwent a private nutritional risk screening in August 2003.  The private health care provider indicated that the Veteran had not unintentionally lost or gained 10 pounds or more in the previous six months, and that there was no clinical evidence of malnutrition or liver disease.

The Veteran submitted a private medical opinion completed in June 2009.  The private physician noted that the Veteran was treated for hepatitis C in 2004, and he was successfully cured after 13 months of treatment.  The private physician submitted a second medical opinion in December 2010 essentially restating the same information provided in the June 2009 medical opinion.

The Veteran testified at a personal hearing before the Board in September 2009.  The Veteran described the side effects of the medication used to treat his hepatitis C, but the Board notes that it is unclear from the context whether the Veteran was describing  symptoms that manifested during the period on appeal.  The Veteran indicated that he experienced loss of appetite, sweats, painful bones, difficulty sleeping, aching, and weight loss.  The Veteran further testified that in 2003 or 2004 he was informed that his hepatitis C had returned with a vengeance and that his viral load was in the trillions, but that he was placed on a new course of treatment; and, that by 2005, his hepatitis C was cured.  See September 2009 Transcript.

The Veteran testified at another personal hearing before the Board in November 2014.  The Veteran reported that in 2004 he was treated at a private facility for a broken ankle, and that, during the course of his treatment his right ankle, he underwent testing to determine the current status of his hepatitis C.  The Veteran indicated that the testing indicated that his hepatitis C had come back with a vengeance with a viral load in the billions, but that his hepatitis C had been cured by the end of 2005 after the course of multiple treatments.  The Veteran claimed that, during that period of time, he sick, was unable to eat very much, lost approximately 40 to 50 pounds, had to take medication to sleep, was anemic, and experienced depression.  See November 2014 Transcript, pp. 13-22.

The weight of the evidence indicates that the Veteran is entitled to a disability rating of 10 percent.  The Board acknowledges that the Veteran has reported a number of symptoms that he manifested during the period on appeal, and the Board finds these reports credible.  Of particular note are the Veteran's reports of loss of appetite, weight loss, aching, feeling sick, and feeling depressed.  The Board finds that the Veteran's reports are sufficient to find that it is at least as likely as not that the Veteran manifested intermittent fatigue, malaise, and anorexia during the period on appeal.

The weight of the evidence is not sufficient to demonstrate that the Veteran is entitled to a disability rating 20 percent.  As previously noted, the Board finds the Veteran's reports of his symptoms to be credible, and the Board affords these reports great weight.  Nevertheless, the Veteran does not claim that he experienced these symptoms on a daily basis.  Objective contemporaneous records from that period are rare.  A liver biopsy from July 2003 indicates that the course of his disease was not particularly advanced at that time (grade one hepatitis out of a possible four grades, stage two fibrosis out of a possible four stages, and no stainable iron).  Furthermore, an August 2003 nutritional risk screen did not indicate weight loss or liver disease.  Moreover, the Veteran testified that he did not even know that his hepatitis C had returned until he was informed of the results of a previously unscheduled blood test.  Thus although the claim that the Veteran manifested fatigue, malaise (vague feelings of depression or illness), and anorexia at least at some point in time during the period on appeal; the evidence is insufficient to find that the Veteran manifested them on a daily basis.  Furthermore, treatment records do not indicate, and the Veteran does not claim, that he experienced incapacitating episodes (periods of acute symptoms severe enough to require bed rest and treatment by a physician).

The Veteran is not entitled to a disability rating of 40 percent or 60 percent either, because the criteria for both these disability rating both require the Veteran to manifest either daily fatigue, malaise, and anorexia or incapacitating episodes; which the Board has already found is not supported by the weight of the evidence of record.  Finally, the Veteran is not entitled to a total disability rating, because treatment records do not memorialize, and the Veteran does not claim, that he experienced near debilitating symptoms during the period on appeal.

As noted, by the Veteran's own admission, his hepatitis C was cured following treatment and he has remained asymptomatic since December 2005.  As such, a compensable rating is not warranted after that time.

Extraschedular

The Board has considered whether extraschedular consideration is appropriate.  Nevertheless, when an extraschedular rating is not specifically sought or reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald,  27 Vet. App. 484, 494 (2016).  The Veteran has not specifically sought extraschedular consideration, and accordingly extraschedular consideration is not raised by the record.


ORDER

The issue of entitlement to service connection for flat feet is dismissed.

A disability rating of 10 percent from July 24, 2003 to December 31, 2005 for hepatitis C is granted, subject to the laws and regulations governing the award of monetary benefits.

A compensable rating for hepatitis C since December 31, 2005 is denied.  


REMAND

The Veteran submitted two letters from private medical providers.  In June 2009, Dr. Brodsky suggested that the Veteran developed peripheral neuropathy as a result of his hepatitis C, but did not explain why such was the case, and then suggested that the peripheral neuropathy led to the shattering of the Veteran's right ankle. In December 2010, Dr. Brodsky wrote that the Veteran was initially treated for hepatitis C from 1998 to 1999 and then retreated in 2004 and successfully cured.  In the interval period it was noted that the Veteran experienced multiple medical problems including peripheral neuropathy and vasculitis, although Dr. Brodsky did not specifically associate the conditions with the Veteran's military service.  

The Veteran also submitted medical literature indicating that that hepatitis C is linked to polyarthritis nodosa (PAN).  This literature indicates that any of the Veteran's claimed orthopedic and neurological disorders could be related to PAN which could be caused by his hepatitis C.  Additionally, the medical literature indicates that the PAN could also affect any organ.  

Additionally, the Veteran has claimed that his thyroid condition, acquired psychiatric disorder, and epilepsy are side effects of his hepatitis C medication.  The record contains treatment records memorializing a list of medications that the Veteran was prescribed during the period when his hepatitis C was active, but it does not contain a full list of the known side effects or complications.  This is sufficient to trigger VA's duty to assist, and the matter must be remanded for additional development.

The Veteran alleged at his hearing that he was so weakened from his hepatitis C treatment in 2003 that he shattered his ankle. 

Finally, TDIU is inextricably intertwined with all the above issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA treatment records that are currently outstanding from the record.

2.  Arrange to provide the Veteran with additional VA examinations in order to determine the answers to the following questions:

a)  Is it at least as likely as not (50 percent or more) the Veteran have any disabilities that were caused by his hepatitis C, to include as a result of the medication prescribed to cure his hepatitis C.  Why or why not?  

In answering this question, the examiner should consider the Veteran's contention that he has vasculitis, diabetes mellitus, an acquired psychiatric disability, a right leg disorder, bilateral ankle disorder, bilateral toe disorder, thyroid condition, epilepsy, and peripheral neuropathy as a result of his hepatitis C and its treatment.

Please discuss the significance, if any, of the June 2009 and December 2010 medical opinions by Dr. Brodsky suggesting that the Veteran's peripheral neuropathy could be the result of his hepatitis C, as well as any pertinent medical literature on polyarthritis nodosa (PAN) in coming to this conclusion.

b)  Is it at least as likely as not (50 percent or more) the Veteran has any disabilities that were aggravated (permanently increased beyond the natural progression of the disability) by his hepatitis C, to include as a result of the medication prescribed to cure his hepatitis C.  Why or why not?  If any disabilities are found to have been permanently worsened by the Veteran's hepatitis C or the treatment thereof, a baseline level of the disability prior to the aggravation occurring should be established.  

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


